Citation Nr: 0628768	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependents' educational assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in May 1975.  He died in October 2000.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was previously remanded by the Board for further 
development in October 2003.

The Board notes that the October 2003 Board remand of this 
case requested that the RO take steps to obtain any records 
from the veteran's terminal hospitalization.  The claims-file 
reflects the RO's repeated efforts to obtain such records and 
the receipt of a statement from the terminal hospital 
indicating that no records were available.


FINDINGS OF FACT


1.  The veteran died in October 2000 from right ventricle 
failure due to pulmonary hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss and the residuals of 
benign infectious pericarditis, both rated as 0 percent 
disabling.

3.  Right ventricle failure and pulmonary hypertension were 
not manifested during the veteran's active duty service or 
for many years thereafter, nor are right ventricle failure or 
pulmonary hypertension otherwise related to the veteran's 
active duty service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran died more than 5 years after his separation 
from service and he had not been continuously rated as 
totally disabled due to service-connected disabilities for a 
period of 10 or more years at the time of his death, nor was 
the veteran entitled to be continuously rated as totally 
disabled due to service-connected disabilities for a period 
of 10 or more years at the time of his death.

6.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  Right ventricle failure and hypertension were not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

2.  Right ventricle failure and hypertension were not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).

4.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2005).

5.  The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 5107 (West 
2002); 38 C.F.R. § 21.3021(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, in accordance with the October 2003 Board 
remand, in a letter dated May 2004.  Moreover, in that 
letter, the claimant was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2004 letter was sent to the 
appellant prior to a March 2006 supplemental statement of the 
case issued in connection with a readjudication of the case.  
Thus, the appellant was provided with ample time to benefit 
from the notice prior to the most recent RO adjudication of 
the case.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2004 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in May 2004 in which it advised the 
appellant to submit evidence regarding the cause of the 
veteran's death and showing a relationship between the cause 
of death and the veteran's service.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death, no effective date will be assigned and any 
questions of notice related to such assignments are rendered 
moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and a 
VA examiner's report following review of the claims-file is 
of record.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
certain cardiovascular diseases, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died in 
October 2000 at the age of 62.  The immediate cause of death 
was recorded as right ventricle failure due to pulmonary 
hypertension.

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss and for the residuals of 
benign infectious pericarditis, both rated as 0 percent 
disabling.

A review of the veteran's service medical records first 
reveals a March 1955 enlistment examination in which the 
veteran's heart was found to be clinically normal and no 
pertinent abnormalities, nor any complaint related to chest 
pain or heart trouble, were noted.  A medical history 
questionnaire filled out by the veteran the next month, in 
April 1955, likewise revealed no pertinent complaints 
suggestive of heart trouble.  A record dated November 1958 
indicates that a radiographic report was interpreted as 
showing a "normal chest."  An examination performed in June 
1959 found the veteran's heart to be clinically normal, and a 
medical questionnaire from August 1959 showed the veteran to 
report no pertinent complaints at that time.

The first in-service evidence of any heart trouble is from a 
May 1969 sick call record which shows that the veteran sought 
treatment reporting pain in his chest over his heart, 
accompanied by deep breathing; the veteran was admitted to a 
hospital.  The May 1969 hospitalization report further 
documents that the veteran had experienced an influenzal type 
illness three weeks prior to his chest pains, and that the 
influenzal type illness had apparently resolved after a week.  
Upon examination of his chest symptoms, an intermittent 
pericardial friction rub was noted and an electrocardiogram 
showed diffuse ST segment elevation and T wave inversion 
consistent with pericarditis.  A diagnosis of "pericarditis, 
benign, infectious" was given.

The veteran was treated in the hospital and the 
hospitalization record indicates that the friction rub was 
not heard after the first day.  The veteran had only a 
minimal recurrence of chest pain on the second day with no 
subsequent pain.  The report expressly and specifically notes 
that diagnostic indicators were all consistent with 
pericarditis rather than coronary artery disease.  A notation 
was made that the veteran's chest imaging revealed 
cardiomegaly "of equivocable significance in view of the 
absence of change from previous findings, the [veteran's] 
general well-being, and his history of activity in earlier 
years."  By early June 1969, the veteran was found to be 
asymptomatic with normal cardiac examination and 
electrocardiogram reverting toward normal.  He was released 
to normal duty with instructions to report any recurrence 
and, in any event, to return for scheduled follow-up 
examination, electrocardiogram, and chest films.

A note from an April 1970 sick call records that the veteran 
once again experienced "some chest pain suggestive of prior 
episode of pericarditis."  A September 1970 note indicates 
that the veteran reported feeling "very well now."  A 
September 1971 note, however, again shows the veteran 
reporting a recent experience of chest pain, but that he was 
not experiencing the chest pain at the time of the visit to 
the clinic; tests were performed and an impression was noted 
of "possible pericarditis in September, no evidence for it 
now."  In February 1973, the veteran reported chest pains 
once again, and although the treating physician noted the 
veteran's past episode of pericarditis, the current 
assessment was limited to "chest wall pain" based upon the 
results of examination.  Subsequently, a June 1973 
examination report indicates that the veteran's heart was 
found to be clinically normal.

In October 1974 the veteran underwent a retirement 
examination in which, once again, his heart was noted to be 
clinically normal.  The veteran's medical history 
questionnaire reflected his in-service episode of 
pericarditis, but the veteran reported that he was "in good 
health" at the time of the October 1974 examination.  
However, the October 1974 examination report also notes that 
the veteran had an abnormal EKG reading; the abnormal EKG 
readings prompted a request for an internal medicine 
specialist to further evaluate the veteran's health.

The corresponding December 1974 evaluation report reflects an 
informed discussion of the veteran's pertinent medical 
history during service.  The report explains that the 
electrocardiogram results from the veteran's May to June 1969 
hospitalization contained a type of abnormality that 
persisted in most of the veteran's subsequent 
electrocardiograms throughout his service time, however the 
report notes that no signs of pericarditis or other cardiac 
problems were clinically detected at any point subsequent to 
the May to June 1969 hospitalization.  Similarly, the 
December 1974 examination of the veteran also found no 
diagnostic evidence of pericarditis, and noted that "the 
[veteran] is healthy at the present time with no complaints 
of chest pain, shortness of breath or exercise intolerance....  
Cardiac examination is normal."  The medical impression 
given was "Abnormal electrocardiogram consistent with past 
history of pericarditis."  Although the impression notes 
that, "The possibility of 'early re-polarization syndrome' 
cannot be excluded," it expressly indicates that "There is 
no evidence of cardiac disease at this time."

This report shows that an expert medical professional 
examined the veteran and his service medical records at the 
time of his retirement, and concluded that the veteran's 
heart was healthy and free from clinical defect at that time.  
To the extent that any heart trouble is suggested by the 
report, it is the notation of possible "early re-
polarization syndrome."  However, this finding has not been 
suggested to be relevant to the veteran's death by any 
medical evidence of record.  This retirement examination 
report must be accorded significant probative weight in 
showing that the veteran's heart was healthy, and the 
eventual causes of his death had not yet manifested, at the 
time of his discharge from service.

Following service, the record contains documents from a July 
1991 examination conducted in connection with the veteran's 
claim for service connection for a heart condition.  The 
examination report shows that the veteran denied any symptoms 
of heart trouble or chest pain at that time.  Moreover, the 
veteran expressed that he had not experienced any trouble 
since the in-service episode.  The examiner noted that the 
heart produced a "regular rate and rhythm, no murmur, click, 
rub, or gallop."  The report acknowledged the veteran's in-
service episode of pericarditis and indicated that the 
condition was "resolved."  A chest radiograph was 
interpreted to show a normal cardiomediastinal silhouette 
with no other abnormality present.  A cardiovascular stress 
test was conducted during this July 1991 private examination, 
however, because of noted abnormalities in the veteran's 
electrocardiogram.  The cardiovascular stress test results 
were interpreted as "abnormal" and "suspicious for 
ischemic heart disease."  Due to these findings, the veteran 
was referred to a cardiologist.  The July 1991 examiner's 
letter to VA regarding his findings expressed essentially the 
same information found in this examination report.

In October 1991 the RO had a physician review the veteran's 
medical history, to include in-service history and the July 
1991 examination results, to obtain a competent medical 
opinion as to whether the veteran's July 1991 abnormal test 
results had any relationship to the veteran's  in-service 
viral pericarditis.  Additionally, the RO sought to have the 
physician offer a medical opinion as to whether the veteran's 
in-service medical records reflect, in retrospect, any sign 
of coronary artery disease or any other relationship between 
in-service cardiovascular findings and the veteran's July 
1991 abnormal test results.  In response, the physician 
provided statement indicating complete review of the record 
up through that date and concluding: "I do not believe there 
is any causal relationship."  The physician further 
indicated his acceptance of the medical finding in the May-
June 1969 hospitalization report which indicated, as the 
October 1991 physician's letter interpreted it, "that there 
was no indication of coronary artery disease when the 
[veteran] had the diagnosis of pericarditis in 1969."

The next pertinent documentation in the record shows that the 
veteran was hospitalized during July 2000 until September 
2000.  The corresponding hospitalization report indicates 
pertinent diagnoses of primary pulmonary hypertension and 
severe right heart failure.  As noted above, the veteran died 
in October 2000 from right ventricle failure due to pulmonary 
hypertension.

In accordance with the instructions of the October 2003 Board 
remand, a VA medical examiner was provided with the claims 
file and asked to provide an expert medical opinion regarding 
any relationship between the veteran's cause of death and his 
active duty service or his service-connected disabilities.  
The resulting January 2005 report reflects a thorough and 
careful review of the record.  The report acknowledges and 
addresses the veteran's documented in-service episode of 
viral pericarditis and notes that it resolved completely.  
The report further notes the significance of the remark in 
the 1969 hospitalization report that no evidence of coronary 
artery disease was found at the time of the veteran's in-
service treatment for viral pericarditis.  Moreover, the 
report notes that there was no indication of a constrictive 
process or excess pericardial fluid levels noted in any of 
the veteran's in-service treatment records.  The report 
further observes that the medical records reveal that the 
veteran's condition was followed closely and regularly 
through his remaining service until his May 1975 retirement, 
but the diagnostic signs of pericarditis never returned 
following the first day of his May-June 1969 hospitalization.  
The examiner takes note of the fact that the 
electrocardiogram performed during the veteran's October 1974 
retirement physical, although abnormal, nevertheless revealed 
findings "consistent with past history of pericarditis."

After carefully considering and addressing the complete 
record, including the pertinent post-service medical 
documentation, the VA examiner offered the medical conclusion 
that, "[i]t is not likely that [the veteran's] single 
episode of viral pericarditis in 1969 was in any way related 
to his death due to pulmonary hypertension and right heart 
failure in 10/2000..."  This is a highly probative medical 
opinion strongly indicating that the veteran's service-
connected residuals of benign viral pericarditis were 
unlikely to be a direct cause of the veteran's death.

The January 2005 examination also contains the opinion of a 
separate cardiologist, distinct from the doctor primarily 
authoring the report, who further clarifies that the records 
reveal no medical suggestion that the veteran suffered from 
'constrictive  pericarditis' at any time from the initial 
viral episode of pericarditis in 1969 through the time of his 
death.  Moreover, this portion of the report explains for the 
record that even at the time of the veteran's death, the 
medical findings were inconsistent with constrictive cardiac 
disease; the cardiologist notes that the veteran, "did in 
fact have significant cardiac enlargement and cause of death 
was primary pulmonary hypertension complicated by severe 
right ventricular failure."

As noted earlier, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet.App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was right ventricle failure due to pulmonary 
hypertension.  The service medical records do not show that 
these diseases manifested in service.  There are no post-
service medical records indicating that any of these 
disorders were manifested to a compensable degree within one 
year following the veteran's discharge from service.  
Multiple medical experts have reviewed the in-service medical 
records and, even with the benefit of their informed medical 
interpretations of the records, have been unable to find a 
medical basis to link the veteran's in-service symptoms to 
his post-service symptoms.  Most significantly, a VA 
examiner's review conducted after the veteran's death had the 
opportunity to consider the totality of the available medical 
records from the veteran's life and was still unable to find 
any medical link between the veteran's in-service heart-
related symptoms and the heart diseases which caused the 
veteran's death.

At the time of his death, service-connection was in effect 
for the residuals of benign infectious pericarditis and 
bilateral hearing loss.  The competent evidence now of record 
does not show any causal relationship between the veteran's 
death and the disabilities for which service connection was 
in effect.

The Board acknowledges that the statements of record suggest 
that the veteran and the claimant believed that the veteran's 
post-service cardiovascular difficulties were causally 
connected to his service-connected residuals of benign 
infectious pericarditis.  However, there is no indication 
that these individuals possess the type of specialized 
medical knowledge necessary to be competent to offer a 
medical opinion as to diagnosis, cause, or etiology of 
disabilities.  See Grottveit v. Brown , 5 Vet.App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).

II.  DIC under 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet.App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 
Vet.App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed.Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed.Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed.Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed.Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed.Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening -"hypothetical entitlement" claims.  
Id. at 1379-80.

Recently, the Court held that the January 2000 amendments (65 
Fed.Reg. 3,388), effectively barring the "hypothetical" 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, 19 
Vet.App 275 (2005).  However, the Board need not consider the 
"hypothetical entitlement" theory in this case since the 
appellant filed her claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 subsequent to January 21, 
2000.

After reviewing the claims file, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  Quite simply, the veteran, who died many years 
after his separation from service, had only ever had non-
compensable disability ratings assigned for his two service-
connected disabilities.  Thus, his service connected 
disabilities were not rated as 100 percent disabling for at 
least 10 years prior to his death.  Accordingly, the 
appellant's claim must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in February 2001.  It further acknowledges 
that much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 in a way antithetical to the agency's interpretation 
and was free to challenge them, to include through the route 
of rulemaking.  Id. at 1374.  Thus, to the extent there has 
been any change in the law or regulations relevant to the 
claim, the changes are not of the material type that altered 
the appellant's rights, but rather clarified those rights.

III.  Dependents' Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 
21.3021(a).  

As noted above, service connection was in effect for 
bilateral hearing loss and for the residuals of benign 
infectious pericarditis, both rated as 0 percent disabling at 
the time of his death.  This veteran's death has not been 
attributed in any way to these disabilities.  Furthermore, 
the veteran was not evaluated as permanently and totally 
disabled for a period of 10 years prior to his death.  Thus, 
the appellant does not meet the basic requirements for 
educational assistance under the provisions of Chapter 35.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

The appeal is denied as to all issues.


____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


